Citation Nr: 1450828	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right knee replacement, to include as secondary to service-connected left knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for a right knee replacement and service connection for chronic obstructive pulmonary disease (COPD).   

In August 2011, the Veteran entered a notice of disagreement as to the denial of both service connection issues and a statement of the case was issued in May 2011.  However, in the Veteran's July 2012 substantive appeal, he limited his appeal to the issue of entitlement to service connection for a right knee replacement.  Therefore, a timely substantive appeal has not been received with respect to the issue of entitlement to service connection for COPD and, therefore, such issue is not properly before the Board.  

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record on appeal.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration in June 2014.  38 C.F.R. § 20.1304(c) (2014). Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.   


FINDING OF FACT

The Veteran's right knee disorder, diagnosed as right knee replacement, is directly related to his service-connected left knee replacement.  

CONCLUSION OF LAW

Right knee replacement is proximately due to service-connected left knee replacement.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right knee replacement herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his current right knee disorder was due to an injury he sustained during Special Forces operations training at Ft. Bragg, North Carolina, between 1961 and 1962.  The Veteran was a paratrooper and alleged that he broke his right leg after falling hard on it during a night jump.  He claims that he was taken to the hospital, and his right leg was put in a cast for sixty to ninety days. In the alternative, he claims that his service-connected left knee disability, diagnosed as a left knee replacement, caused or aggravated his right knee disorder.  

As an initial matter, the Board notes that the record reveals a current diagnosis of a right knee disorder.  Specifically, the Veteran was diagnosed with degenerative arthritis in the right knee in July 1999.  See Internal Medicine Associates treatment records.  Thereafter, in September 2006, the Veteran underwent a total right knee replacement.  See Spartanburg Hospital for Restorative Care treatment records.

Review of the Service Treatment Records (STRs) do not contain any mention of this injury.  The only injury to his right leg in the STRs was a complaint of pain over the right tibial head in August 1965.  There was no joint effusion and the Veteran had full range of motion.  Notes from his separation examination do not contain any diagnosis or mention of problems with the right knee.    

In May 2012, the Veteran was afforded a VA examination to determine whether his current right knee disorder was directly related to service.  After reviewing the record, the examiner concluded that there was no evidence to suggest that his right knee disorder, initially diagnosed as arthritis with a subsequent total knee replacement, was caused by an in-service event or injury.  The examiner opined that the forty years between the only injury noted in service and when the right knee disorder was diagnosed, general wear and tear on the joints and other possible injuries could have led to the Veteran's current right knee disability.  As the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion regarding direct service connection.  Moreover, as the Veteran did not manifest arthritis within one year of his service discharge in June 1977, presumptive service connection is likewise not warranted. 

However, regarding secondary service connection, at his Board hearing before the undersigned, the Veteran alleged that, as a result of the problems and pain in his left knee, he began to use the right knee more and, as a result, his right knee became more irritated and less functional.  In this regard, the Board notes that the Veteran is currently service-connected for left knee replacement, evaluated as 60 percent disabling, effective September 13, 2010.  

In addition to the Veteran's aforementioned lay statements, the Veteran submitted a June 2014 letter from his private orthopedist, Dr. J.K.  In regard to the Veteran's history of present illness, Dr. J.K. noted that the Veteran was status post bilateral knee replacements and indicated that, because of the stress on the left knee, the Veteran had to put all of his weight on the right knee, which caused arthritis and subsequently a total knee replacement.  Dr. J.K. stated that it appeared that the right knee arthritis was directly related to the extra weight and pressure on the right knee from having to favor the left knee.  Following a review of systems, patient history, and physical examination, Dr. J.K. opined that, with a high degree of medical certainty, the Veteran's right knee arthritis and pain that developed in a knee replacement, was the result of him favoring the left leg after he had left knee arthritis.  As such opinion is based on a factually accurate premise and Dr. J.K. offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's right knee disorder, diagnosed as right knee replacement, is directly related to his service-connected left knee replacement.  Therefore, service connection on a secondary basis for such disorder is warranted. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for right knee replacement is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


